                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     MUHAMMAD CHAUDHRY,
9
                  Plaintiff,
10                                                     Case No. 2:19-cv-01097-RAJ
           v.
11                                                     ORDER
     UNITED STATES CITIZENSHIP AND
12
     IMMIGRATION SERVICES, et al.,
13
                  Defendants.
14
15                                   I. INTRODUCTION
           This matter is before the Court on Plaintiff’s motions for sanctions. Dkt. # 10. For
16
     the reasons below, the motion is DENIED.
17
18                                   II. BACKGROUND
19         Plaintiff is a veteran and alleges that he has been a lawful permanent resident of the
20   United States since April 2001. Dkt. # 1. He brings this action claiming that Defendants
21   have unlawfully and unreasonably delayed adjudication of his applications in violation of
22   the APA. On November 13, 2019, Plaintiff filed a motion for sanctions claiming that he
23   did not receive a copy of Defendants’ “Response to Plaintiff’s FRCP 26(f) Conference and
24   Defendants’ Request for Extension,” filed on August 19, 2019. Dkt. # 10.
25                                    III. DISCUSSION
26         The court has inherent power to sanction parties or their attorneys for improper
27   conduct. Chambers v. Nasco, Inc., 501 U.S. 32, 43-46 (1991); Roadway Express, Inc. v.
28   ORDER – 1
1    Piper, 447 U.S. 752, 766 (1980); Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001). The
2    imposition of sanctions under the court’s inherent authority is discretionary.           Air
3    Separation, Inc. v. Underwriters at Lloyd’s of London, 45 F.3d 288, 291 (9th Cir. 1995).
4    The court’s “inherent power ‘extends to a full range of litigation abuses.’ ” Fink, 239 F.3d
5    at 992 (quoting Chambers, 501 U.S. at 46-47). However, in order to sanction a litigant
6    under the court’s inherent powers, the court must make a specific finding of “bad faith or
7    conduct tantamount to bad faith.” Fink, 239 F.3d at 994.
8           Plaintiff complains that Defendants failed to properly serve their initial disclosures
9    and caused Plaintiff suffering in the amount of $3,900. However, upon review of the
10   record, the Court finds no semblance of bad faith in Defendants’ conduct. Defendants
11   accepted Plaintiff’s representation that he did not receive the Response and resent him a
12   copy August 28, 2019. The Court declines to impose sanctions and DENIES Plaintiff’s
13   motion.
14                                     IV. CONCLUSION
15          For the reasons stated above, the Court DENIES Plaintiff’s motion.
16
            DATED this 27th day of November, 2019.
17
18
19
20
                                                       A
                                                       The Honorable Richard A. Jones
21
                                                       United States District Judge
22
23
24
25
26
27
28   ORDER – 2
